

EXHIBIT 10.3


exhibit103formrsuawar_image1.jpg [exhibit103formrsuawar_image1.jpg]






PERSONAL & CONFIDENTIAL




To:     


From:    


Date:    


Subject:    Restricted Stock Unit (RSU) Award Agreement




On ______________ (the “Grant Date”), the Compensation and Benefits Committee
(the "Committee") of the Board of Directors of The Brink’s Company (the
“Company”) in accordance with the terms of The Brink’s Company 2017 Equity
Incentive Plan (the “Plan”) granted you an award (this “Award”) of ____
restricted stock units (“RSUs”). Subject to attainment of the applicable vesting
conditions, each RSU represents the right to a future payment of one share of
common stock of the Company (a “Share”). Capitalized terms that are used but not
defined herein or in the Terms and Conditions attached hereto (collectively,
this “Award Agreement”) shall have the meanings ascribed to such terms in the
Plan.


Unless otherwise provided under this Award Agreement, subject to your continued
employment by the Company or any Subsidiary from the Grant Date through the
applicable vesting date identified below (each, a “Vesting Date”), the Company
shall deliver to you, as soon as practicable following such Vesting Date, the
number of Shares identified below.


Restricted Stock Units
Vesting Dates
 
 
 
 
 
 



The Company shall comply with federal, state and local tax withholding
requirements with respect to the taxable income you will recognize from
settlement of the RSUs (which may include withholding from delivery a sufficient
number of Shares to provide for the payment of withholding taxes or withholding
cash compensation, as permitted under relevant law). 


1



--------------------------------------------------------------------------------




Prior to your acceptance of this Award, you will need to review this Award
Agreement, which includes the following documents provided below:


•
The Terms and Conditions, which together with the Plan (receipt of a copy of
which is hereby acknowledged), govern this Award.



•
The Restrictive Covenant Agreement (Exhibit A), which will require that you
refrain from certain activities in the event that you terminate employment with
the Company or any Subsidiary. You must agree to these restrictions in order to
receive this Award, as outlined in Section 7 of the Terms and Conditions.





By your signature and the authorized Company signature below and on the final
page of the Terms and Conditions, you and the Company agree that this Award is
granted under and governed by the terms and conditions of this Award Agreement
and the Plan (receipt of a copy of which is hereby acknowledged, and which is
incorporated by reference into this Award Agreement).








 
 
The Brink’s Company
 
Date
 
 
 
Employee
 
Date









2



--------------------------------------------------------------------------------




TERMS AND CONDITIONS


1.Subject to all the terms and conditions of the Plan, the employee identified
above (the “Employee”) is granted this Award as set forth above.


2.Subject to the Employee’s continued employment by the Company or any
Subsidiary until the applicable Vesting Date (unless otherwise provided
hereunder or under the terms and conditions of the Plan), the Employee shall be
entitled to receive (and the Company shall deliver to the Employee) as soon as
practicable following such Vesting Date (or, if applicable, as soon as
practicable following the settlement date set forth in Section 11(b) or Section
12(g) of the Plan (as supplemented by Section 17 of the Plan and Section 3(a) of
this Award Agreement) or Section 3(b) of this Award Agreement), the number of
Shares underlying this Award scheduled to vest on such date.


3.(a) Notwithstanding Section 12(g) of the Plan, unless otherwise determined by
the Board or the Committee, if, in the event of a Change in Control, the
successor company assumes or provides a substitute award for this Award, with
appropriate adjustments to the number and kinds of shares underlying this Award,
any portion of this Award that is unvested shall remain outstanding and shall be
vested and settled at the time(s) described in Section 2 of this Award Agreement
(disregarding, for this purpose, the reference in such Section 2 to Section
12(g) of the Plan). If, in the event of a Change in Control, the successor
company does not so assume this Award or provide a substitute award, Section
12(g) of the Plan shall apply to this Award.


3. (b) Notwithstanding Section 3(a) of this Award Agreement, if following a
Change in Control, the Employee’s employment by the Company or any Subsidiary is
terminated by the Company or any Subsidiary without Cause or by the Employee for
Good Reason, provided that such termination constitutes a separation from
service (within the meaning of Section 409A of the Code), then upon such
termination, this Award shall vest and shall be settled in full, and any
restrictions applicable to this Award shall automatically lapse.


3. (c) For purposes of this Award Agreement, “Good Reason” means any of the
following events that is not cured by the Company or any Subsidiary within
thirty (30) days after written notice thereof from the Employee to the Company,
which written notice must be made within ninety (90) days of the occurrence of
the event:


(i) (A) without the Employee’s express written consent, the assignment to the
Employee of any duties materially inconsistent with the Employee’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities as of immediately prior to the Change in Control, (B)
any other action by the Company or any Subsidiary that


3



--------------------------------------------------------------------------------




results in a material diminution in such position, authorities, duties or
responsibilities or (C) any material failure by the Company or any Subsidiary to
(1) pay the Employee compensation at an annual rate equal to the sum of (x) a
salary not less than the Employee’s annualized salary in effect immediately
prior to the Change in Control and (y) an annual bonus not less than the average
annual bonus earned by and paid to the Employee for the last three full calendar
years preceding the Change in Control; provided that, if the Employee has not
been employed for the entirety of the last three full calendar years, then to
the extent necessary to attain an average of three calendar years for purposes
of determining the amount of such annual bonus, the Employee’s target annual
bonus amount for the year in which the Change in Control occurs shall be used
for any (i) partial calendar year(s) of employment and (ii) calendar year(s)
that has not yet commenced; (2) permit the Employee to (x) continue to
participate in all incentive and savings plans and programs generally applicable
to similarly situated employees of the Company or (y) participate in incentive
and savings plans and programs of the successor to the company which have
benefits that are not less favorable to the Employee than the benefits available
to the Employee under the incentive and savings plans and programs in which the
Employee was eligible to participate immediately prior to the change in control;
(3) permit the Employee and/or the Employee’s family or beneficiary, as the case
may be, to (x) participate in and receive all benefits under welfare benefit
plans and programs generally applicable to similarly situated employees of the
Company or (y) participate in welfare benefit plans and programs of a successor
company which have benefits that are not less favorable to the Employee than the
benefits available to the Employee under the welfare benefit plans and programs
in which the Employee was eligible to participate immediately prior to the
change in control; (4) in accordance with policies then in effect with respect
to the payment of expenses, pay or reimburse the Employee for all reasonable
out-of-pocket travel and other expenses (other than ordinary commuting expenses)
incurred by the Employee in performing services for the Company; provided that
all such expenses shall be accounted for in such reasonable detail as the
Company may require; and (5) provide the Employee with periods of vacation not
less than those to which the Employee was entitled immediately prior to the
Change in Control;


(ii) without the Employee’s express written consent, the Company’s or any
Subsidiary’s requiring a change to the Employee’s work location to a location of
more than 25 miles from the Employee’s work location as of immediately prior to
the Change in Control which change increases the distance of the Employee’s
commute from Employee’s principal residence at the time of such change;


(iii) any failure by the Company to require any successor to expressly assume
and agree, in form and substance satisfactory to the Employee, to perform any
agreement that provides


4



--------------------------------------------------------------------------------




for payments or benefits in connection with a Change in Control (a “Change in
Control Agreement”) or employment agreement, in each case, between the Employee
and the Company or any Subsidiary in the same manner and to the same extent that
the Company or any Subsidiary would be required to perform it if no such
succession had taken place; or


(iv) any material breach of, or failure by the Company or any Subsidiary to
comply with, the provisions of any Change in Control Agreement or employment
agreement, in each case, between the Employee and the Company or any Subsidiary.


Notwithstanding the foregoing, “Good Reason” shall cease to exist if the
Employee has not terminated employment within two years following the initial
occurrence of the event constituting Good Reason.


4.The Shares underlying this Award, until and unless delivered to the Employee,
do not represent an equity interest in the Company and carry no dividend or
voting rights. The Employee will not have any rights of a shareholder with
respect to the Shares underlying this Award until the Shares have been properly
delivered to the Employee in accordance with this Award Agreement. For the
avoidance of doubt, no dividend equivalents will be paid on the RSUs comprising
this Award.


5.In accordance with Section 14(b) of the Plan, if the Employee is subject to
the income tax laws of the United States of America, the Company shall (if
necessary) withhold from the payment to the Employee a sufficient number of
shares to provide for the payment of any taxes required to be withheld by
federal, state or local law with respect to income resulting from such payment.


6.This Award is not transferable by the Employee other than by will or by the
laws of descent and distribution.


7.In connection with the Employee’s acceptance of this Award and in
consideration of the promises contained in this Award Agreement, the receipt and
adequacy of which are hereby acknowledged, the Employee agrees to comply with
the terms of the Restrictive Covenant Agreement set forth on Exhibit A of this
Award Agreement, the provisions of which are incorporated in this Award
Agreement by reference. This Award shall expire and may no longer become earned
and/or payable on and after the time the Employee breaches the terms of the
Restrictive Covenant Agreement, and the Employee expressly agrees to (a) return
to the Company any Shares previously delivered pursuant to this Award Agreement,
(b) reimburse the Company for all withholding taxes paid in connection with
settlement of this Award and (c) pay to the Company the aggregate proceeds


5



--------------------------------------------------------------------------------




received from any sale or disposition of Shares previously delivered pursuant to
this Award Agreement, promptly upon a breach of such Restrictive Covenant
Agreement.


8.All other provisions contained in the Plan are incorporated in this Award
Agreement by reference. The Board or the Committee may amend the Plan at any
time, provided that if such amendment shall adversely affect the rights of the
Employee with respect to this Award, the Employee’s consent shall be required
except to the extent any such amendment is made to comply with any applicable
law, stock exchange rules and regulations or accounting or tax rules and
regulations. This Award Agreement may at any time be amended by mutual agreement
of the Board or the Committee (or a designee thereof) and the Employee. The
Company shall provide, by registered or certified mail, Employee with written
notice of any amendment to this Award Agreement or the Plan that requires the
consent or agreement of Employee, which amendment, if adopted prior to a Change
in Control, shall become automatically effective unless Employee, within 30 days
of the date the Company provides such notice, gives written notice to the
Company that such amendment is not accepted by Employee, in which case the terms
of this Award Agreement and the Plan shall remain unchanged. Subject to any
applicable provisions of the Company’s bylaws or of the Plan, any applicable
determinations, order, resolutions or other actions of the Committee or of the
Board shall be final, conclusive and binding on the Company and the Employee.


9.All notices hereunder shall be in writing and (a) if to the Company, shall be
delivered personally to the Secretary of the Company or mailed to its principal
office address, 1801 Bayberry Court, P.O. Box 18100, Richmond, VA 23226-8100
USA, to the attention of the Secretary, and (b) if to the Employee, shall be
delivered personally or mailed to the Employee at the address set forth below.
Such addresses may be changed at any time by notice from one party to the other.


10.This Award Agreement shall bind and inure to the benefit of the parties
hereto and the successors and assigns of the Company and, to the extent provided
in the Plan, the legal representatives of the Employee. As used in this Award
Agreement, the “Company” means the Company as defined herein and any successor,
“Subsidiary” of the Company includes any successor thereto, and, after a Change
in Control, references to the Company and its Subsidiaries shall take into
account the successor entity and its subsidiaries as appropriate.


IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the day and year first above written.




6



--------------------------------------------------------------------------------




 
 
 
The Brink’s Company
 
Date
 
 
 
Employee
 
Date
 
Street address, City, State & ZIP













EXHIBIT A


Restrictive Covenant Agreement (“RCA”)


1.    Definitions:


a.    “Company” means The Brink’s Company.


b.    “Competing Business” means any person or entity that provides or provided
products or services in the business of armored vehicle transportation, secure
international transportation of valuables, coin processing services, currency
processing services, cash management services, safe and safe control services,
payment services, security and guarding services, deposit processing
services/daily overnight credit, check imaging, or jewel or precious metal
vaulting, that are the same as or substantially similar to, and competitive
with, the products or services provided by The Brink’s Company or any Subsidiary
at the time of or at any time during the twenty-four (24) months prior to the
cessation of Employee’s employment.


c.    “Confidential Information” means all valuable and/or proprietary
information (in oral, written, electronic or other forms) belonging to or
pertaining to the Company, its Customers and Vendors, that is not generally
known or publicly available, and which would be useful to competitors of the
Company or otherwise damaging to the Company if disclosed. Confidential
Information may include, but is not necessarily limited to: (i) the identity of
Company Customers, their purchasing histories, and the terms or proposed terms
upon which Company offers or may offer its products and services to such
Customers, (ii) the identity of Company Vendors or potential Vendors, and


7



--------------------------------------------------------------------------------




the terms or proposed terms upon which the Company may purchase products and
services from such Vendors, (iii) the terms and conditions upon which the
Company employs its employees and independent contractors, (iv) marketing and/or
business plans and strategies, (v) financial reports and analyses regarding the
revenues, expenses, profitability and operations of the Company, (vi) technology
used by the Company to provide its services, and (vii) information provided to
the Company by third parties under a duty to maintain the confidentiality of
such information. Notwithstanding the foregoing, Confidential Information does
not include information that: (i) has been voluntarily disclosed to the public
by the Company, except where such public disclosure has been made by Employee
without authorization from the Company; (ii) has been independently developed
and disclosed by others, or (iii) which has otherwise entered the public domain
through lawful means.


d.    “Employee” means the employee identified in the Award Agreement to which
this RCA is attached as Exhibit A.


e.    “Material Contact” means Employee personally communicated with a Customer
(defined below) in person, by telephone or by paper or electronic correspondence
in furtherance of the business interests of the Company and within twelve (12)
months prior to the cessation of Employee’s employment.


f.    “Restricted Period” means the period while Employee is employed by the
Company and for twenty-four (24) months following the cessation of Employee’s
employment with the Company.


g.    “Restricted Territory” means those geographic areas described on Exhibit 1
to this RCA. Employee acknowledges and agrees that this geographic area consists
of those states or countries (i) in which Employee was physically located at the
time Employee provided services in furtherance of the business interests of the
Company, (ii) for which Employee had supervisory responsibility (in whole or in
part), if any, on behalf of the Company, or (iii) to which Employee was assigned
by the Company; provided, however, that in all cases the Restricted Territory
shall be limited to those states or countries where Employee provided such
services or had such responsibility or assignment within twenty-four (24) months
prior to the cessation of Employee’s employment; provided, further, that the
“Restricted Territory” shall not include any state or country where the Company
either does not provide or has ceased providing products and services.


h.    “Customer” means any person or entity who or which purchased products or
services from the Company in exchange for compensation within twenty-four (24)
months prior to the cessation of Employee’s employment with the Company.


8



--------------------------------------------------------------------------------




i.    “Vendor” means any person or entity who or which has provided products or
services to the Company in exchange for compensation within twenty-four (24)
months prior to the cessation of Employee’s employment with the Company.
j.    “Lines of Business of the Company” means any Company-recognized
department, division or subdivision of the Company, or any Subsidiary or
Affiliate, to which Employee was assigned or which Employee supervised (directly
or indirectly, or in whole or in part) or for which Employee provided services
as part of Employee’s employment duties within twenty-four (24) months prior to
the cessation Employee’s employment.


2.    Assignment of Work Product and Inventions. Employee hereby assigns and
grants to the Company (and will upon request take any actions needed to formally
assign and grant to the Company and/or obtain patents, trademark registrations
or copyrights belonging to the Company) the sole and exclusive ownership of any
and all inventions, information, reports, computer software or programs,
writings, technical information or work product collected or developed by
Employee, alone or with others, during the term of Employee's employment
relating to the Company. This duty applies whether or not the forgoing
inventions or information are made or prepared in the course of employment with
the Company, so long as such inventions or information relate to the business of
Company and have been developed in whole or in part during the term of
Employee's employment. Employee agrees to advise the Company in writing of each
invention that Employee, alone or with others, makes or conceives during the
term of Employee's employment and which relate to the Business of the Company.
Notwithstanding any provision of this RCA, Employee shall not be required to
assign, nor shall Employee be deemed to have assigned, any of Employee’s rights
in any invention that Employee develops entirely on his own time without using
the Company’s equipment, supplies, facilities, trade secrets or Confidential
Information, except for inventions that either: (1) relate, at the time that the
invention is conceived or reduced to practice, to the business of the Company or
to actual or demonstrably anticipated research or development of the Company; or
(2) result from any work performed by Employee for the Company on behalf of the
Company. Inventions which Employee developed before Employee came to work for
the Company, if any, are described in the attached Exhibit 2 and excluded from
this Section. The failure of the parties to attach any Exhibit 2 to this RCA
shall be deemed an admission by Employee that Employee does not have any
pre-existing inventions.


3.    Return of Property and Information. Employee agrees not to remove any
Company property from Company premises, except when authorized by the Company.
Employee agrees to return all Company property and information (whether
confidential or not) within Employee’s possession or control within seven (7)
calendar days following the cessation of Employee’s employment with the Company.
Such property and information includes, but is not limited to, the original and
any copy (regardless of the manner in which it is recorded) of all information
provided by the Company


9



--------------------------------------------------------------------------------




to Employee or which Employee has developed or collected in the scope of
Employee’s employment with the Company, as well as all Company-issued equipment,
supplies, accessories, vehicles, keys, instruments, tools, devices, computers,
cell phones, pagers, materials, documents, plans, records, notebooks, drawings,
or papers. Upon request by the Company, Employee shall certify in writing that
Employee has complied with this provision, and has permanently deleted all
Company information from any computers or other electronic storage devices or
media owned by Employee. Employee may retain information relating to Employee’s
benefit plans and compensation only to the extent such information reflects
employee’s individual financial and benefit information, as opposed to
information and plan terms that are applicable to others.


4.    Duty of Confidentiality. The Company agrees, and Employee acknowledges,
that the Company shall provide Confidential Information to Employee as part of
the employment relationship between Company and Employee and that such
information is necessary for Employee to perform Employee's duties for the
Company. Employee agrees that during employment with the Company and thereafter
Employee shall not, directly or indirectly, divulge or make use of any
Confidential Information other than in the performance of Employee’s duties for
the Company. While employed by the Company, Employee shall make all reasonable
efforts to protect and maintain the confidentiality of the Confidential
Information. In the event that Employee becomes aware of unauthorized
disclosures of the Confidential Information by anyone at any time, whether
intentionally or by accident, Employee shall promptly notify the Company. This
RCA does not limit the remedies available to the Company under common or
statutory law as to trade secrets or other types of confidential information,
which may impose longer duties of non-disclosure.
5.    Non-Competition.
a.    Employee agrees that during the Restricted Period, and within the
Restricted Territory, Employee shall not, directly or indirectly, whether on
Employee’s own behalf or on behalf of any other person or entity, own, manage,
control, or participate in the ownership, management, or control of, a Competing
Business in regard to products or services that are the same as or substantially
similar to, and in competition with, those offered by any Lines of Business of
the Company (as defined herein) within twenty-four (24) months prior to
cessation of Employee’s employment.
b.    Employee agrees that during the Restricted Period, and within the
Restricted Territory, Employee shall not, directly or indirectly, whether on
Employee’s own behalf or on behalf of any other person or entity, perform
services for a Competing Business which are the same as or substantially similar
to the services conducted, authorized, offered, or provided by Employee to any
Lines of Business of the Company within twenty-four (24) months prior to
cessation of Employee’s employment.


10



--------------------------------------------------------------------------------




c.    Nothing in this RCA shall prohibit Employee from owning 5% or less of the
outstanding equity or debt securities of any publicly traded Competing Business.
6.    Non-Recruitment of Company Employees and Contractors. Employee agrees that
during the Restricted Period, Employee shall not, directly or indirectly,
whether on Employee’s own behalf or on behalf of any other person or entity,
solicit or induce any employee or independent contractor of the Company with
whom Employee had Material Contact, to terminate or lessen such employment or
contract with the Company.
7.    Non-Solicitation of Company Customers. Employee agrees that during the
Restricted Period, Employee shall not, directly or indirectly, whether on
Employee’s own behalf or on behalf of any other person or entity, solicit any
Customers of the Company with whom Employee had Material Contact, for the
purpose of selling any products or services for a Competing Business.


8.    Non-Solicitation of Company Vendors. Employee agrees that during the
Restricted Period, Employee shall not, directly or indirectly, whether on
Employee’s own behalf or on behalf of any other person or entity, solicit any
actual or prospective Vendor of the Company with whom Employee had Material
Contact, for the purpose of purchasing products or services to support a
Competing Business.


9.    Acknowledgements. Employee acknowledges and agrees that the provisions of
this RCA are reasonable as to time, scope and territory given the Company’s need
to protect its Confidential Information and its relationships and goodwill with
its customers, suppliers, employees and contractors, all of which have been
developed at great time and expense to the Company. Employee represents that
Employee has the skills and abilities to obtain alternative employment that
would not violate this RCA in the event that Employee leaves employment with the
Company, and that this RCA does not pose an undue hardship on Employee. Employee
further acknowledges that Employee’s breach of any provision of this RCA would
likely cause irreparable injury to the Company, and therefore the Company may
seek, at its option, injunctive relief and the recovery of its reasonable
attorney’s fees and costs incurred in defending or enforcing this RCA (in the
event the Company is the prevailing party), in addition to or in place of any
other remedies available in law or equity, including any remedies available
under the Award Agreement to which this RCA is attached as Exhibit A.
10.    Caveat. Nothing in this RCA shall prohibit Employee from working in any
role or engaging in any job or activity that is not in competition with the
products and services provided by the Company at the time Employee’s employment
ceases.


11



--------------------------------------------------------------------------------




11.    Breach does not excuse performance. Employee agrees that a breach or an
alleged breach by the Company of any provision of this RCA or any other
agreement shall not excuse Employee’s obligation to adhere to the provisions of
this RCA and shall not constitute a defense to the enforcement thereof by the
Company.
12.    Non-Disparagement. Employee agrees that Employee will not make any
untrue, misleading, or defamatory statements concerning the Company or any
Subsidiary or Affiliate or any of its or their officers or directors, and will
not directly or indirectly make, repeat or publish any false, disparaging,
negative, unflattering, accusatory, or derogatory remarks or references, whether
oral or in writing, concerning the Company or any Subsidiary or Affiliate, or
otherwise take any action which might reasonably be expected to cause damage or
harm to the Company or any Subsidiary or Affiliate or any of its or their
officers or directors. Nothing in this RCA, however, prohibits Employee from
communicating with or cooperating in any investigations of any governmental
agency on matters within their jurisdictions, provided that this RCA does
prohibit Employee from recovering any relief, including without limitation
monetary relief, as a result of such activities. In agreeing not to make
disparaging statements regarding the Company or any Subsidiary or Affiliate or
its or their officers or directors, Employee acknowledges that he is making a
knowing, voluntary and intelligent waiver of any and all rights he may have to
make disparaging comments about the Company or any Subsidiary or Affiliate or
its or their officers or directors, including rights under any applicable
federal and state constitutional rights.
13.    Governing Law. The terms of this RCA and any disputes arising out of it
shall be governed by and construed in accordance with the laws of the State of
Texas, except that any Texas conflict-of-law principles that might require
application of the laws of another jurisdiction shall not apply.
14.    Venue. Any dispute arising from or relating to this RCA shall be resolved
exclusively in the United States District Court for the Northern District of
Texas or any state court sitting in Dallas County, Texas, at the sole option of
the Company, and Employee expressly consents to the personal jurisdiction in
these courts and in the State of Texas, and hereby waives all objections to
venue and jurisdiction, as well as Employee’s right to removal, if any.
15.    Construction. This RCA shall not be construed more strictly against one
party than any other by virtue of the fact that it may have been prepared by
counsel for one of the parties. The headings to the sections of this RCA are
included for convenience only and shall not affect the interpretation of this
RCA.
16.    Modification. The parties expressly agree that should a court find any
provision of this RCA, or part thereof, to be unenforceable or unreasonable, the
court may modify the provision, or part thereof, in a manner which renders that
provision reasonable, enforceable, and in conformity with public policy.


12



--------------------------------------------------------------------------------




17.    Severability. If any provision of this RCA, or part thereof, is
determined to be unenforceable for any reason whatsoever, and cannot or will not
be modified to render it enforceable, it shall be severable from the remainder
of this RCA and shall not invalidate or affect the other provisions of this RCA,
which shall remain in full force and effect and shall be enforceable according
to their terms. No covenant shall be dependent upon any other covenant or
provision herein, each of which stands independently.


18.    Notices. All notices hereunder shall be in writing and (a) if to the
Company, shall be delivered personally to the Secretary of the Company or mailed
to its principal office address, 1801 Bayberry Court, P.O. Box 18100, Richmond,
VA 23226-8100 USA, to the attention of the Secretary, and (b) if to the
Employee, shall be delivered personally or mailed to the Employee at the address
on file with the Company. Such addresses may be changed at any time by notice
from one party to the other.


19.    Assignability. This RCA shall bind and inure to the benefit of the
parties hereto and the successors and assigns of the Company. This RCA may be
assigned by the Company to a successor in interest without the prior consent of
the Employee.


20.    Waivers and Further Agreements. Neither this RCA nor any term or
condition hereof, may be waived or modified in whole or in part as against the
Company or Employee, except by written instrument executed by or on behalf of
the party other than the party seeking such waiver or modification, expressly
stating that it is intended to operate as a waiver or modification of this
agreement or the applicable term or condition hereof.












13

